     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 1 of 23 Page ID #:209



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
12     NATALIE KING,                                Case No. 8:20-cv-00530-JVS(JDEx)

13                     Plaintiff,                  STIPULATED PROTECTIVE
                                                   ORDER
14     v.
15     WESTLAKE SERVICES, LLC;                      Complaint filed: March 15, 2020
       EQUIFAX INFORMATION
16     SERVICES LLC; AND, EXPERIAN                  FAC filed: April 1, 2020
       INFORMATION SOLUTIONS, INC.,
17
                       Defendants.
18
19
20          1.     PURPOSES AND LIMITATIONS
21
            Discovery in this action is likely to involve production of confidential,
22
23    proprietary or private information for which special protection from public

24    disclosure and from use for any purpose other than pursuing this litigation may be
25
      warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26
27    enter the following Stipulated Protective Order. The parties acknowledge that this
28

                                            1
                               STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 2 of 23 Page ID #:210



1     Order does not confer blanket protections on all disclosures or responses to
2
      discovery and that the protection it affords from public disclosure and use extends
3
4     only to the limited information or items that are entitled to confidential treatment
5     under the applicable legal principles.
6
            2.     GOOD CAUSE STATEMENT
7
8           This action is likely to involve trade secrets, customer and pricing lists and
9
      other valuable research, development, commercial, financial, technical and/or
10
11    proprietary information for which special protection from public disclosure and

12    from use for any purpose other than prosecution of this action is warranted. Such
13
      confidential and proprietary materials and information consist of, among other
14
15    things, confidential business or financial information, information regarding
16
      confidential business practices, or other confidential research, development, or
17
      commercial information (including information implicating privacy rights of third
18
19    parties), information otherwise generally unavailable to the public, or which may
20
      be privileged or otherwise protected from disclosure under state or federal statutes,
21
22    court rules, case decisions, or common law. Accordingly, to expedite the flow of
23    information, to facilitate the prompt resolution of disputes over confidentiality of
24
      discovery materials, to adequately protect information the parties are entitled to
25
26    keep confidential, to ensure that the parties are permitted reasonable necessary uses
27
      of such material in preparation for and in the conduct of trial, to address their
28

                                             2
                                STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 3 of 23 Page ID #:211



1     handling at the end of the litigation, and serve the ends of justice, a protective order
2
      for such information is justified in this matter. It is the intent of the parties that
3
4     information will not be designated as confidential for tactical reasons and that
5     nothing be so designated without a good faith belief that it has been maintained in
6
      a confidential, non-public manner, and there is good cause why it should not be
7
8     part of the public record of this case.
9
             3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
10
11           PROCEDURE

12           The parties further acknowledge, as set forth in Section 14.3, below, that this
13
      Stipulated Protective Order does not entitle them to file confidential information
14
15    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
16
      and the standards that will be applied when a party seeks permission from the court
17
      to file material under seal. There is a strong presumption that the public has a right
18
19    of access to judicial proceedings and records in civil cases. In connection with non-
20
      dispositive motions, good cause must be shown to support a filing under seal. See
21
22    Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
23    Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
24
      Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
25
26    stipulated protective orders require good cause showing), and a specific showing of
27
      good cause or compelling reasons with proper evidentiary support and legal
28

                                              3
                                 STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 4 of 23 Page ID #:212



1     justification, must be made with respect to Protected Material that a party seeks to
2
      file under seal. The parties’ mere designation of Disclosure or Discovery Material
3
4     as CONFIDENTIAL does not— without the submission of competent evidence by
5     declaration, establishing that the material sought to be filed under seal qualifies as
6
      confidential, privileged, or otherwise protectable—constitute good cause.
7
8           Further, if a party requests sealing related to a dispositive motion or trial,
9
      then compelling reasons, not only good cause, for the sealing must be shown, and
10
11    the relief sought shall be narrowly tailored to serve the specific interest to be

12    protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
13
      2010). For each item or type of information, document, or thing sought to be filed
14
15    or introduced under seal, the party seeking protection must articulate compelling
16
      reasons, supported by specific facts and legal justification, for the requested sealing
17
      order. Again, competent evidence supporting the application to file documents
18
19    under seal must be provided by declaration.
20
            Any document that is not confidential, privileged, or otherwise protectable
21
22    in its entirety will not be filed under seal if the confidential portions can be
23    redacted. If documents can be redacted, then a redacted version for public viewing,
24
      omitting only the confidential, privileged, or otherwise protectable portions of the
25
26    document, shall be filed. Any application that seeks to file documents under seal in
27
      their entirety should include an explanation of why redaction is not feasible.
28

                                             4
                                STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 5 of 23 Page ID #:213



1            4.     DEFINITIONS
2
             4.1    Action: this pending federal lawsuit Case No. 8:20-cv-00530-
3
4     JVS(JDEx).
5            4.2    Challenging Party: a Party or Non-Party that challenges the
6
      designation of information or items under this Order.
7
8            4.3    “CONFIDENTIAL” Information or Items: information (regardless of
9
      how it is generated, stored or maintained) or tangible things that qualify for
10
11    protection under Federal Rule of Civil Procedure 26(c), and as specified above in

12    the Good Cause Statement.
13
             4.4    Counsel: Outside Counsel of Record and House Counsel (as well as
14
15    their support staff).
16
             4.5    Designating Party: a Party or Non-Party that designates information or
17
      items that it produces in disclosures or in responses to discovery as
18
19    “CONFIDENTIAL.”
20
             4.6    Disclosure or Discovery Material: all items or information, regardless
21
22    of the medium or manner in which it is generated, stored, or maintained (including,
23    among other things, testimony, transcripts, and tangible things), that are produced
24
      or generated in disclosures or responses to discovery.
25
26           4.7    Expert: a person with specialized knowledge or experience in a matter
27
      pertinent to the litigation who has been retained by a Party or its counsel to serve
28

                                             5
                                STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 6 of 23 Page ID #:214



1     as an expert witness or as a consultant in this Action.
2
            4.8     House Counsel: attorneys who are employees of a party to this
3
4     Action. House Counsel does not include Outside Counsel of Record or any other
5     outside counsel.
6
            4.9    Non-Party: any natural person, partnership, corporation, association or
7
8     other legal entity not named as a Party to this action.
9
            4.10 Outside Counsel of Record: attorneys who are not employees of a
10
11    party to this Action but are retained to represent a party to this Action and have

12    appeared in this Action on behalf of that party or are affiliated with a law firm that
13
      has appeared on behalf of that party, and includes support staff.
14
15          4.11 Party: any party to this Action, including all of its officers, directors,
16
      employees, consultants, retained experts, and Outside Counsel of Record (and their
17
      support staffs).
18
19          4.12 Producing Party: a Party or Non-Party that produces Disclosure or
20
      Discovery Material in this Action.
21
22          4.13 Professional Vendors: persons or entities that provide litigation
23    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
24
      demonstrations, and organizing, storing, or retrieving data in any form or medium)
25
26    and their employees and subcontractors.
27
            4.14 Protected Material: any Disclosure or Discovery Material that is
28

                                             6
                                STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 7 of 23 Page ID #:215



1     designated as “CONFIDENTIAL.”
2
            4.15    Receiving Party: a Party that receives Disclosure or Discovery
3
4     Material from a Producing Party.
5           5.     SCOPE
6
            The protections conferred by this Stipulation and Order cover not only
7
8     Protected Material (as defined above), but also (1) any information copied or
9
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
10
11    compilations of Protected Material; and (3) any testimony, conversations, or

12    presentations by Parties or their Counsel that might reveal Protected Material.
13
            Any use of Protected Material at trial shall be governed by the orders of the
14
15    trial judge and other applicable authorities. This Order does not govern the use of
16
      Protected Material at trial.
17
            6.     DURATION
18
19          Once a case proceeds to trial, information that was designated as
20
      CONFIDENTIAL or maintained pursuant to this protective order used or
21
22    introduced as an exhibit at trial becomes public and will be presumptively
23    available to all members of the public, including the press, unless compelling
24
      reasons supported by specific factual findings to proceed otherwise are made to the
25
26    trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
27
      (distinguishing “good cause” showing for sealing documents produced in
28

                                             7
                                STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 8 of 23 Page ID #:216



1     discovery from “compelling reasons” standard when merits-related documents are
2
      part of court record). Accordingly, the terms of this protective order do not extend
3
4     beyond the commencement of the trial.
5           7.     DESIGNATING PROTECTED MATERIAL
6
            7.1    Exercise of Restraint and Care in Designating Material for
7
8                  Protection. Each Party or Non-Party that designates information or
9
      items for protection under this Order must take care to limit any such designation
10
11    to specific material that qualifies under the appropriate standards. The Designating

12    Party must designate for protection only those parts of material, documents, items
13
      or oral or written communications that qualify so that other portions of the
14
15    material, documents, items or communications for which protection is not
16
      warranted are not swept unjustifiably within the ambit of this Order.
17
            Mass, indiscriminate or routinized designations are prohibited. Designations
18
19    that are shown to be clearly unjustified or that have been made for an improper
20
      purpose (e.g., to unnecessarily encumber the case development process or to
21
22    impose unnecessary expenses and burdens on other parties) may expose the
23    Designating Party to sanctions.
24
            If it comes to a Designating Party’s attention that information or items that it
25
26    designated for protection do not qualify for protection, that Designating Party must
27
      promptly notify all other Parties that it is withdrawing the inapplicable designation.
28

                                            8
                               STIPULATED PROTECTIVE ORDER
     Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 9 of 23 Page ID #:217



1           7.2    Manner and Timing of Designations. Except as otherwise provided in
2
      this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
3
4     that qualifies for protection under this Order must be clearly so designated before
5     the material is disclosed or produced.
6
            Designation in conformity with this Order requires:
7
8                  (a) for information in documentary form (e.g., paper or electronic
9
      documents, but excluding transcripts of depositions or other pretrial or trial
10
11    proceedings), that the Producing Party affix at a minimum, the legend

12    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
13
      contains protected material. If only a portion of the material on a page qualifies for
14
15    protection, the Producing Party also must clearly identify the protected portion(s)
16
      (e.g., by making appropriate markings in the margins).
17
            A Party or Non-Party that makes original documents available for inspection
18
19    need not designate them for protection until after the inspecting Party has indicated
20
      which documents it would like copied and produced. During the inspection and
21
22    before the designation, all of the material made available for inspection shall be
23    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24
      documents it wants copied and produced, the Producing Party must determine
25
26    which documents, or portions thereof, qualify for protection under this Order.
27
      Then, before producing the specified documents, the Producing Party must affix
28

                                            9
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 10 of 23 Page ID #:218



1    the “CONFIDENTIAL legend” to each page that contains Protected Material. If
2
     only a portion of the material on a page qualifies for protection, the Producing
3
4    Party also must clearly identify the protected portion(s) (e.g., by making
5    appropriate markings in the margins).
6
                  (b) for testimony given in depositions that the Designating Party
7
8    identifies the Disclosure or Discovery Material on the record, before the close of
9
     the deposition all protected testimony.
10
11                (c) for information produced in some form other than documentary

12   and for any other tangible items, that the Producing Party affix in a prominent
13
     place on the exterior of the container or containers in which the information is
14
15   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
16
     information warrants protection, the Producing Party, to the extent practicable,
17
     shall identify the protected portion(s).
18
19         7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
20
     failure to designate qualified information or items does not, standing alone, waive
21
22   the Designating Party’s right to secure protection under this Order for such
23   material. Upon timely correction of a designation, the Receiving Party must make
24
     reasonable efforts to assure that the material is treated in accordance with the
25
26   provisions of this Order.
27
28

                                              10
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 11 of 23 Page ID #:219



1          8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
2
           8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
3
4    designation of confidentiality at any time that is consistent with the Court’s
5    Scheduling Order.
6
           8.2    Meet and Confer. The Challenging Party shall initiate the dispute
7
8    resolution process under Local Rule 37-1 et seq.
9
           8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
10
11   joint stipulation pursuant to Local Rule 37-2.

12         8.4    The burden of persuasion in any such challenge proceeding shall be
13
     on the Designating Party. Frivolous challenges, and those made for an improper
14
15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
16
     parties) may expose the Challenging Party to sanctions. Unless the Designating
17
     Party has waived or withdrawn the confidentiality designation, all parties shall
18
19   continue to afford the material in question the level of protection to which it is
20
     entitled under the Producing Party’s designation until the Court rules on the
21
22   challenge.
23         9.     ACCESS TO AND USE OF PROTECTED MATERIAL
24
           9.1 Basic Principles. A Receiving Party may use Protected Material that is
25
26   disclosed or produced by another Party or by a Non-Party in connection with this
27
     Action only for prosecuting, defending or attempting to settle this Action. Such
28

                                            11
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 12 of 23 Page ID #:220



1    Protected Material may be disclosed only to the categories of persons and under
2
     the conditions described in this Order. When the Action has been terminated, a
3
4    Receiving Party must comply with the provisions of section 15 below (FINAL
5    DISPOSITION).
6
           Protected Material must be stored and maintained by a Receiving Party at a
7
8    location and in a secure manner that ensures that access is limited to the persons
9
     authorized under this Order.
10
11         9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

12   otherwise ordered by the court or permitted in writing by the Designating Party, a
13
     Receiving Party may disclose any information or item designated
14
15   “CONFIDENTIAL” only to:
16
                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as
17
     well as employees of said Outside Counsel of Record to whom it is reasonably
18
19   necessary to disclose the information for this Action;
20
                  (b) the officers, directors, and employees (including House Counsel)
21
22   of the Receiving Party to whom disclosure is reasonably necessary for this Action;
23                (c) Experts (as defined in this Order) of the Receiving Party to whom
24
     disclosure is reasonably necessary for this Action and who have signed the
25
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
                  (d) the court and its personnel;
28

                                           12
                              STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 13 of 23 Page ID #:221



1                 (e) court reporters and their staff;
2
                  (f) professional jury or trial consultants, mock jurors, and Professional
3
4    Vendors to whom disclosure is reasonably necessary for this Action and who have
5    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
6
                  (g) the author or recipient of a document containing the information or
7
8    a custodian or other person who otherwise possessed or knew the information;
9
                  (h) during their depositions, witnesses, and attorneys for witnesses, in
10
11   the Action to whom disclosure is reasonably necessary provided: (1) the deposing

12   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
13
     they will not be permitted to keep any confidential information unless they sign the
14
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
16
     agreed by the Designating Party or ordered by the court. Pages of transcribed
17
     deposition testimony or exhibits to depositions that reveal Protected Material may
18
19   be separately bound by the court reporter and may not be disclosed to anyone
20
     except as permitted under this Stipulated Protective Order; and
21
22                (i) any mediators or settlement officers and their supporting personnel,
23   mutually agreed upon by any of the parties engaged in settlement discussions.
24
25
26
27
28

                                            13
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 14 of 23 Page ID #:222



1    10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
2
     IN OTHER LITIGATION
3
4          If a Party is served with a subpoena or a court order issued in other litigation
5    that compels disclosure of any information or items designated in this Action as
6
     “CONFIDENTIAL,” that Party must:
7
8                 (a) promptly notify in writing the Designating Party. Such notification
9
     shall include a copy of the subpoena or court order;
10
11                (b) promptly notify in writing the party who caused the subpoena or

12   order to issue in the other litigation that some or all of the material covered by the
13
     subpoena or order is subject to this Protective Order. Such notification shall
14
15   include a copy of this Stipulated Protective Order; and
16
                  (c) cooperate with respect to all reasonable procedures sought to be
17
     pursued by the Designating Party whose Protected Material may be affected. If the
18
19   Designating Party timely seeks a protective order, the Party served with the
20
     subpoena or court order shall not produce any information designated in this action
21
22   as “CONFIDENTIAL” before a determination by the court from which the
23   subpoena or order issued, unless the Party has obtained the Designating Party’s
24
     permission. The Designating Party shall bear the burden and expense of seeking
25
26   protection in that court of its confidential material and nothing in these provisions
27
28

                                            14
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 15 of 23 Page ID #:223



1    should be construed as authorizing or encouraging a Receiving Party in this Action
2
     to disobey a lawful directive from another court.
3
4          11.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
5          BE PRODUCED IN THIS LITIGATION
6
                    (a) The terms of this Order are applicable to information produced by
7
8    a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
9
     information produced by Non-Parties in connection with this litigation is protected
10
11   by the remedies and relief provided by this Order. Nothing in these provisions

12   should be construed as prohibiting a Non-Party from seeking additional
13
     protections.
14
15                  (b) In the event that a Party is required, by a valid discovery request,
16
     to produce a Non-Party’s confidential information in its possession, and the Party
17
     is subject to an agreement with the Non-Party not to produce the Non-Party’s
18
19   confidential information, then the Party shall:
20
                    (1) promptly notify in writing the Requesting Party and the Non-Party
21
22   that some or all of the information requested is subject to a confidentiality
23   agreement with a Non-Party;
24
                    (2) promptly provide the Non-Party with a copy of the Stipulated
25
26   Protective Order in this Action, the relevant discovery request(s), and a reasonably
27
     specific description of the information requested; and
28

                                             15
                                STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 16 of 23 Page ID #:224



1                 (3) make the information requested available for inspection by the
2
     Non-Party, if requested.
3
4                 (c) If the Non-Party fails to seek a protective order from this court
5    within 14 days of receiving the notice and accompanying information, the
6
     Receiving Party may produce the Non-Party’s confidential information responsive
7
8    to the discovery request. If the Non-Party timely seeks a protective order, the
9
     Receiving Party shall not produce any information in its possession or control that
10
11   is subject to the confidentiality agreement with the Non-Party before a

12   determination by the court. Absent a court order to the contrary, the Non-Party
13
     shall bear the burden and expense of seeking protection in this court of its
14
15   Protected Material.
16
           12.    UNAUTHORIZED DISCLOSURE OF PROTECTED
17
           MATERIAL
18
19         If a Receiving Party learns that, by inadvertence or otherwise, it has
20
     disclosed Protected Material to any person or in any circumstance not authorized
21
22   under this Stipulated Protective Order, the Receiving Party must immediately (a)
23   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
24
     best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
25
26   the person or persons to whom unauthorized disclosures were made of all the terms
27
28

                                             16
                                STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 17 of 23 Page ID #:225



1    of this Order, and (d) request such person or persons to execute the
2
     “Acknowledgment an Agreement to Be Bound” attached hereto as Exhibit A.
3
4                 13.    INADVERTENT PRODUCTION OF PRIVILEGED OR
5                        OTHERWISE PROTECTED MATERIAL
6
     When a Producing Party gives notice to Receiving Parties that certain inadvertently
7
8    produced material is subject to a claim of privilege or other protection, the
9
     obligations of the Receiving Parties are those set forth in Federal Rule of Civil\
10
11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever

12   procedure may be established in an e-discovery order that provides for production
13
     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
14
15   (e), insofar as the parties reach an agreement on the effect of disclosure of a
16
     communication or information covered by the attorney-client privilege or work
17
     product protection, the parties may incorporate their agreement in the stipulated
18
19   protective order submitted to the court.
20
           14.    MISCELLANEOUS
21
22         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
23   person to seek its modification by the Court in the future.
24
           14.2 Right to Assert Other Objections. By stipulating to the entry of this
25
26   Protective Order, no Party waives any right it otherwise would have to object to
27
     disclosing or producing any information or item on any ground not addressed in
28

                                            17
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 18 of 23 Page ID #:226



1    this Stipulated Protective Order. Similarly, no Party waives any right to object on
2
     any ground to use in evidence of any of the material covered by this Protective
3
4    Order.
5          14.3 Filing Protected Material. A Party that seeks to file under seal any
6
     Protected Material must comply with Local Civil Rule 79-5. Protected Material
7
8    may only be filed under seal pursuant to a court order authorizing the sealing of the
9
     specific Protected Material. If a Party’s request to file Protected Material under
10
11   seal is denied by the court, then the Receiving Party may file the information in the

12   public record unless otherwise instructed by the court.
13
           15.    FINAL DISPOSITION
14
15         After the final disposition of this Action, as defined in paragraph 6, within
16
     60 days of a written request by the Designating Party, each Receiving Party must
17
     return all Protected Material to the Producing Party or destroy such material. As
18
19   used in this subdivision, “all Protected Material” includes all copies, abstracts,
20
     compilations, summaries, and any other format reproducing or capturing any of the
21
22   Protected Material. Whether the Protected Material is returned or destroyed, the
23   Receiving Party must submit a written certification to the Producing Party (and, if
24
     not the same person or entity, to the Designating Party) by the 60-day deadline that
25
26   (1) identifies (by category, where appropriate) all the Protected Material that was
27
     returned or destroyed and (2) affirms that the Receiving Party has not retained any
28

                                            18
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 19 of 23 Page ID #:227



1    copies, abstracts, compilations, summaries or any other format reproducing or
2
     capturing any of the Protected Material. Notwithstanding this provision, Counsel
3
4    are entitled to retain an archival copy of all pleadings, motion papers, trial,
5    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
6
     and trial exhibits, expert reports, attorney work product, and consultant and expert
7
8    work product, even if such materials contain Protected Material. Any such archival
9
     copies that contain or constitute Protected Material remain subject to this
10
11   Protective Order as set forth in Section 6 (DURATION).

12         16.    VIOLATION
13
           Any violation of this Order may be punished by appropriate measures
14
15   including, without limitation, contempt proceedings and/or monetary sanctions.
16
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17
18
      Dated:       August 18, 2020                 Respectfully submitted,

19                                                 /s/ Matthew M. Loker
                                                   Matthew M. Loker, Esq.
20
                                                   LOKER LAW, APC
21                                                 1303 East Grand Avenue, Suite 101
22                                                 Arroyo Grande, CA 93420
                                                   Telephone: (805)-994-0177
23                                                 Fax: (805)-994-0197
24                                                 Email: matt@loker.law
25                                                 Attorney for Plaintiff
26
27
28

                                            19
                               STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 20 of 23 Page ID #:228



1    Dated:   August 18, 2020            /s/ Daniel Lopez
2                                        Daniel Lopez
                                         JONES DAY
3                                        3161 Michelson Drive, Suite 800
4                                        Irvine CA 92612
                                         Telephone: (949) 851-3939
5
                                         Facsimile: (949) 553-7539
6                                        Email: daniellopez@jonesday.com
7
                                         Attorneys for Defendant
8                                        Experian Information Solutions, Inc.
9                                        /s/ Benjamin J. Carter
     Dated:   August 18, 2020
10                                       Benjamin J. Carter, Esq.
                                         MOLINO & BERARDINO
11
                                         4751 Wilshire Boulevard, Suite 207
12                                       Los Angeles, California 90010-3838
                                         Telephone: (323)-692-4010
13
                                         Fax: (323)-692-4015
14                                       Email: bcarter@molinolawfirm.com
15
                                         Attorneys for Westlake Services, LLC
16
17                                       /s/ Eric M. Lloyd
     Dated:   August 18, 2020
18                                       Eric M. Lloyd
                                         SEYFARTH SHAW LLP
19                                       560 Mission Street Suite 3100
20                                       San Francisco, CA 94105
                                         Telephone: (415)-397-2823
21                                       Fax: (415)-397-8549
22                                       Email: elloyd@seyfarth.com
23
                                         Attorney for Equifax Information
24                                       Services LLC
25
26
27
28

                                       20
                          STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 21 of 23 Page ID #:229



1
2    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
3
4
     DATED: August 19, 2020
5
6
                                      _________________________________
7
                                      JOHN D. EARLY
8                                     United States Magistrate Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       21
                          STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 22 of 23 Page ID #:230



1
                     EXHIBIT A – DECLARATION OF COMPLIANCE
2
              I, _____________________________________, declare as follows:
3
     1. My address is ___________________________________________________.
4
     2. My present employer is ____________________________________________.
5
     3. My present occupation or job description is ____________________________.
6
     4. I have received a copy of the Stipulated Protective Order entered in United
7
           States District Court, Central District of California, Case No. 8:20-cv-00530-
8
           JVS(JDEx) captioned Natalie King vs. Westlake Services, LLC et al. action on
9
           _______________, 20___.
10
     5. I have carefully read and understand the provisions of this Stipulated Protective
11
           Order. I will comply with all provisions of this Stipulated Protective Order.
12
     6. I will hold in confidence, and will not disclose to anyone not qualified under the
13
14
           Stipulated Protective Order, any information, documents or other materials

15         produced subject to this Stipulated Protective Order.

16   7. I will use such information, documents or other materials produced subject to

17         this Stipulated Protective Order only for purposes of this present action.
18   8. Upon termination of this action, or upon request, I will return and deliver all
19         information, documents or other materials produced subject to this Stipulated
20         Protective Order, and all documents or things which I have prepared relating to
21         the information, documents or other materials that are subject to the Stipulated
22         Protective Order, to my counsel in this action, or to counsel for the party by
23         whom I am employed or retained or from whom I received the documents.
24   9. I hereby submit to the jurisdiction of this Court for the purposes of enforcing
25         the Stipulated Protective Order in this action.
26   ///
27
28

                                              22
                                 STIPULATED PROTECTIVE ORDER
 Case 8:20-cv-00530-JLS-JDE Document 43 Filed 08/19/20 Page 23 of 23 Page ID #:231



1
           I declare under penalty of perjury under the laws of the United States that
2
     the foregoing is true and correct.
3
4
           Executed this ____ day of _____________, 20__, at __________________.
5
6
7
8                                              ________________________________

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           23
                              STIPULATED PROTECTIVE ORDER
